


2007 RACKSPACE HOSTING, INC.
2007 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR OUTSIDE DIRECTORS
(Time Based Vesting)


Unless otherwise defined herein, the terms defined in the 2007 Long-Term
Incentive Plan (the “Plan”) will have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Units for Outside Directors, attached hereto as
Exhibit A (together, the “Agreement”).


Participant:                _____________________________                            
Address:                _____________________________
_____________________________            
                                        
The Participant has been granted an Award of Restricted Stock Units, subject to
the terms and conditions of the Plan and this Agreement, as follows:


Grant Number                _____________________________                    
Date of Grant                _____________________________                    
Number of Restricted Stock Units
_____________________________                    



Vesting Schedule:            


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:


[Insert Vesting Terms]


In the event the Participant ceases to serve as a Director for any or no reason
before the Participant vests in the Restricted Stock Units, the Restricted Stock
Units and the Participant's right to acquire any Shares hereunder will
immediately terminate.


By the Participant's signature and the signature of the Company's representative
below, the Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Agreement. PLEASE BE SURE TO READ THE EXHIBIT(S) ATTACHED HERETO, WHICH
CONTAIN(S) MATERIAL TERMS AND CONDITIONS OF THIS AGREEMENT. The Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement. The Participant further agrees to notify the Company upon any
change in the residence address indicated above.

-1-

--------------------------------------------------------------------------------




The Participant acknowledges and agrees that, if utilized by clicking the
“ACCEPT” button on the [________] on-line grant agreement response page, it will
act as the Participant's electronic signature to this Agreement and will result
in a contract between the Participant and the Company with respect to this
Award.


If an automated acceptance is not utilized, then the Parties enter into this
Agreement upon the execution of the signature lines below:




PARTICIPANT:                        RACKSPACE HOSTING, INC.
_______________________________________            By: _______________________
    
Signature


________________________________            Name/Title: ________________     
Printed Name




Residence Address:


______________________________________    
______________________________________    
______________________________________    
Facsimile #: _____________________     
Email: __________________________     



-2-

--------------------------------------------------------------------------------




EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
FOR OUTSIDE DIRECTORS


1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of the number of Restricted
Stock Units set forth in the Notice of Grant, subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 35(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.


2.Company's Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests (or at such later time indicated in this
Agreement). Unless and until the Restricted Stock Units will have vested in the
manner set forth in Sections 3 or 4 of this Agreement or Section 20 and/or 25 of
the Plan, the Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Restricted
Stock Units that vest in accordance with this Agreement will be paid to the
Participant (or in the event of the Participant's death, to his or her properly
designated beneficiary or estate) in whole Shares, subject to the Participant
satisfying any applicable tax withholding obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Restricted Stock Units shall
be paid in whole Shares as soon as practicable after vesting, but in each such
case within the period ending no later than the later of (i) the end of the
calendar year that includes the vesting date or (ii) the date that is the
fifteenth (15th) day of the third (3rd) month following the vesting date.


3.Vesting Schedule. Except as provided in Sections 4 of this Agreement and
Sections 20 and 25 of the Plan, and subject to Section 5, the Restricted Stock
Units awarded by this Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Restricted Stock Units scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in the Participant in accordance with any of the provisions of this
Agreement, unless the Participant will have been continuously a Director from
the Date of Grant until the date such vesting occurs.


4.Administrator Discretion.


a.The Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Restricted Stock
Units at any time, subject to the terms of the Plan. If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator. Subject to the provisions of this Section 4 and
Section 5, if the Administrator, in its discretion, accelerates the vesting of
the balance, or some lesser portion of the balance, of the Restricted Stock
Units, the payment of such accelerated Restricted Stock Units shall be made as
soon as practicable after the new vesting date, but, except as provided in this
Agreement, in no event later than the later of (i) the end of the calendar year
that includes the vesting date or (ii) the date that is the fifteenth (15th) day
of the third (3rd) month

-3-

--------------------------------------------------------------------------------




following the applicable vesting date; provided, however, if the Restricted
Stock Units are “deferred compensation” within the meaning of Section 409A, the
payment of such accelerated portion of the Award of Restricted Stock Units
nevertheless shall be made at the same time or times as if such Award had vested
in accordance with the vesting schedule set forth in Section 3, including any
necessary application of Section 4(b) (whether or not the Participant remains a
Director or otherwise employed by or in service to the Company or an Affiliate
as of such date(s)), unless an earlier payment date, in the judgment of the
Administrator, would not cause the Participant to incur an additional tax under
Section 409A, in which case, payment of such accelerated Award shall be made no
later than the date that is the fifteenth (15th) day of the third (3rd) month
(and in all cases within ninety (90) days) following the earliest permissible
payment date that would not cause the Participant to incur an additional tax
under Section 409A, subject to Section 4(b) with respect to specified employees.
Notwithstanding the foregoing, any delay in payment pursuant to this
Section 4(a) will cease upon the Participant's death and such payment will be
made as soon as practicable after the date of the Participant's death (and in
all cases within ninety (90) days following such death). For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.


b.Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with the Participant's termination as a
Director, such accelerated Restricted Stock Units will not be payable by virtue
of such acceleration until and unless the Participant has a “separation from
service” within the meaning of Section 409A. Further, and notwithstanding
anything in the Plan or this Agreement to the contrary if any such accelerated
Restricted Stock Units would otherwise become payable upon a “separation from
service” within the meaning of Section 409A, and if (x) the Participant is a
“specified employee” within the meaning of Section 409A at the time of such
“separation from service” (other than due to the Participant's death) and (y)
the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant's “separation from
service”, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of the
Participant's “separation from service”, unless the Participant dies following
his or her “separation from service”, in which case, the Restricted Stock Units
will be paid in Shares to the Participant's estate as soon as practicable
following his or her death (and in all cases within ninety (90) days of the
Participant's death). It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units to be
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply.


5.Forfeiture upon Termination of Status as a Director. Except as otherwise set
forth in this Agreement, the balance of the Restricted Stock Units that have not
vested as of the time of the Participant's termination as a Director for any or
no reason will be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company and the Participant's right to acquire any
Shares hereunder will immediately terminate.



-4-

--------------------------------------------------------------------------------




6.Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant's designated beneficiary, provided such beneficiary has
been designated prior to the Participant's death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives the
Participant, the administrator or executor of the Participant's estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


7.Withholding of Taxes. If any tax withholding is required when Shares are
issued as payment for vested Restricted Stock Units or, in the discretion of the
Company, such earlier time as the tax withholding obligations are due, the
Company (or if the Participant has become an employee of a Parent or Subsidiary,
the employing Parent or Subsidiary) will withhold a portion of the Shares that
have an aggregate market value sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to be withheld
by the Company (or the employing Parent or Subsidiary) with respect to the
Shares, unless the Company, in its sole discretion, requires the Participant to
make alternate arrangements satisfactory to the Company for such withholdings in
advance of the arising of any withholding obligations. The number of Shares, if
any, withheld pursuant to the prior sentence will be rounded up to the nearest
whole Share, with no refund provided in the U.S. for any value of the Shares
withheld in excess of the tax obligation as a result of such rounding, all
pursuant to such procedures as the Administrator may specify from time to time.


Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until all income, employment and other taxes which the Company
determines must be withheld or collected with respect to such Shares have been
withheld. In addition and to the maximum extent permitted by law, the Company
(or the employing Parent or Subsidiary) has the right to retain without notice
from fees, salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
Shares. All income and other taxes related to the Restricted Stock Units and any
Shares delivered in payment thereof are the sole responsibility of the
Participant.


8.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

-5-

--------------------------------------------------------------------------------




9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A DIRECTOR AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A DIRECTOR OR OTHERWISE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR THE RIGHT
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A DIRECTOR OR OTHER SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.


10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Rackspace Hosting, Inc., 5000
Walzem, San Antonio, TX 78218, or at such other address as the Company may
hereafter designate in writing.


11.Change in Control. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of all or a portion of the Restricted Stock Units
accelerates (a) pursuant to Section 20 and/or 25 of the Plan in the event of a
Change in Control that is not a “change in control” within the meaning of
Section 409A or (b) pursuant to any other plan or agreement that provides for
acceleration in the event of a change in control that is not a “change in
control” within the meaning of Section 409A, then the payment of such
accelerated portion of the Award will be made in accordance with the timing of
payment rules that apply to discretionary accelerations under Section 4(a) of
this Agreement. If the vesting of all or a portion of the Restricted Stock Units
accelerate in the event of a Change in Control that is a “change in control”
within the meaning of Section 409A, then the payment of such accelerated
Restricted Stock Units shall be paid no later than the date that is the
fifteenth (15th) day of the third (3rd) month (and in all cases within ninety
(90) days) from the vesting date.


12.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

-6-

--------------------------------------------------------------------------------




14.Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, the
Participant's subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company's insider trading policies, and any other applicable securities laws.


15.Additional Conditions to Issuance of Stock. The Company shall not be required
to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.


16.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.


17.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


18.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Participant's consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

-7-

--------------------------------------------------------------------------------






20.Agreement Severable. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect.


21.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company may revise this Agreement as it deems necessary or advisable, in its
sole discretion and without the consent of the Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Restricted Stock
Units. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


22.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.


23.Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Texas, and agree that such litigation shall be
conducted in the courts of Bexar County, Texas, or the federal courts for the
United States for the Western District of Texas, and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.


[Remainder of Page Intentionally Left Blank]







-8-